Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/548,737 is presented for examination by the examiner.

Priority
Acknowledgment is made of applicant's claim for domestic priority.  It appears that only the most recent provisional application 62/840,847 filed 4/30/19 has support for the MFA functions described in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 as directed to the non-statutory subject matter of a computer program.  The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process, nor are they a 
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 15-20 comprises tangible computer readable storage medium.  Computer readable media include signals.  Tangible is its broadest interpretation means “real”.  Real signals are not a statutory class of invention.  In order to overcome this interpretation, the claim should be amended to only include “non-transitory” computer readable-medium.  There is support for this amendment because the original disclosure does not preclude the non-transitory types of computer readable medium.

 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication  2016/0255137 to Bleau et al., hereinafter Bleau.

As per claims 1, 8, and 15, Bleau teaches receiving, from a client [204], a communication [request for service] for a data source [service provided by app 302] at a wrapper (0020), the wrapper including a dispatcher [dispatcher app 304] and a service [(services and authentication/validation provider by the dispatcher app; 0042 & 0070) (wrapper and dispatcher taught as part of the kernel space;0046)], the dispatcher receiving the communication and being data agnostic [legacy data handled by wrapper to facilitate data to/from the app which then is not concern with the type of data; 0020 and 0044]; 
providing the communication from the dispatcher to the service (0069); 
determining, using the service, whether the client is authorized to access the data source utilizing multi-factor authentication (0070).

As per claims 2, 9, and 16, Bleau teaches the determining further includes: calling, by the service, an MFA utility (0070); and receiving, from the MFA utility, a success indication indicating whether authentication by the MFA utility is successful (0070 and 0071).

As per claims 4, 11, and 18, Bleau teaches preventing access to the data source if the success indication indicates that the authentication is unsuccessful (negative result; 0084].
As per claims 5, 12, and 19, Bleau teaches providing the communication to the data source from the dispatcher (0071 and 0072); and recalling the communication before processing by the data source if the success indication indicates that the authentication is unsuccessful (0074 and 0075).
As per claims 6, 13, and 20, Bleau teaches wherein the communication includes a first communication, wherein the dispatcher is in a step mode for the first communication, the preventing access further including: 
providing the first communication to the service without forwarding the first communication to the data source (0070 and 0084; denied); and wherein the preventing access further includes
 preventing access to the data source by terminating a connection to the client if the success indication indicates that the authentication is unsuccessful (0075); 
forwarding the first communication from the dispatcher to the data source if the success indication indicates that the authentication is successful (0071 and 0072); 
placing the dispatcher in a stream mode if the success indication indicates that the authentication is successful [proxies service messages; 0072]; 
receiving at least one additional communication from the client at the dispatcher; and automatically forwarding the at least one additional communication from the 
As per claims 7 and 14, Bleau teaches the dispatcher is an open systems interconnection (OSI) Layer 4 dispatcher [port are specified for application 302 to dispatcher; transport layer 4; 0066];  and wherein the at least one service includes at least one OSI Layer 7 service [application 302 can make a service announcement API call using an API provided by dispatcher application 304; API’s are made OSI application layer 7;  the applications can be configured to make calls/requests (e.g., application programming interface (API) calls, interprocess requests, etc.) to inform the dispatcher that a service is being made available; 0020].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.  There are several co-pending applications cited by the same Applicant.  They are similar but lack the MFA in the claims so provisional double patenting rejection were not raised.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431